Citation Nr: 0010746	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
September 24, 1993, through February 5, 1995.  

2.  Entitlement to a current evaluation in excess of 50 
percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from February 1967 to 
May 1977.  The veteran's DD Form 214 reveals that his primary 
duty during service was that of combat medic.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 determination of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which granted service connection for PTSD, assigning it a 10 
percent evaluation, effective in September 1993, and denied 
service connection for bilateral hearing loss.

A rating decision dated in March 1995 granted a 30 percent 
rating for PTSD, effective in September 1993.  A rating 
decision dated in April 1996 granted a 
50 percent rating for PTSD effective in April 1995 (A 
temporary total rating was assigned for a period of 
hospitalization from February 6, 1995 through March 1995).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Since ratings higher than 30 percent and 50 percent are 
possible under the diagnostic criteria for PTSD, the 
veteran's appeal remains under Board jurisdiction for the 
issues as set forth on the title page of this decision.   

This case was previously before the Board in January 1998, at 
which time the issue of service connection for bilateral 
hearing loss was granted and the issue of a higher evaluation 
for PTSD was remanded.  A February 1998 rating decision 
effectuated that grant of service connection for a bilateral 
hearing loss, and a 10 percent rating was assigned.  The 
veteran was notified of that determination in March 1998.  In 
April 1998, another examination pertinent to hearing loss was 
conducted, and a February 1999 rating decision continued the 
10 percent evaluation.  The veteran was notified of this 
decision in February 1999; a copy of the rating decision was 
provided to the veteran.  

In July 1999, the veteran requested that his claim for an 
increased rating for hearing loss be reopened.  (See July 
1999 hearing transcript, 9).  A VA examination was conducted 
in October 1999.  A rating decision dated in March 2000 
continued the 10 percent rating.  The veteran was informed of 
this decision in a March 2000 letter from the RO.  The 
veteran did not file a notice of disagreement pertaining to 
the rating assigned for his bilateral hearing loss.  
Accordingly, this matter is not before the Board at this 
time.  38 C.F.R. § 20.200 (1999).  


FINDINGS OF FACT

1.  From September 24, 1993, through February 5, 1995, the 
veteran's PTSD was productive of no more than a definite 
inability to establish or maintain effective or wholesome 
relationships with people and/or definite industrial 
impairment.  

2.  From April 1, 1995, the veteran's PTSD has been 
productive of deficiencies in many areas, including work, 
school, family relations and mood, resulting in virtual 
isolation in the community.  


CONCLUSIONS OF LAW

1.  From September 24, 1993, through February 5, 1995, the 
criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  From April 1, 1995, the criteria for a current evaluation 
of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim of 
increased evaluation for PTSD is well grounded pursuant to 38 
U.S.C.A. § 5107(a), as it is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO's assignment of ratings 
resulted in staged ratings.  Additionally, the RO did set 
forth what criteria were necessary for a higher rating, and 
the veteran had the opportunity to present evidence as well 
as testimony at hearings with regard to the pertinent 
criteria.  As noted on the title page of this decision, the 
Board also is considering the issue of higher ratings as may 
be appropriate under different time periods.  Id.    

Factual Background

The service medical records are devoid of complaints and 
medical treatment or findings relating to psychiatric 
disability, and a normal psychiatric evaluation was reported 
on separation medical examination conducted in February 1977.

VA outpatient treatment records dated in September 1993 show 
that the veteran reported easy irritability and depression.  
Mental status examination showed that the veteran was alert 
and oriented.  He appeared friendly, with a sad mood that was 
not psychotic.  He was not suicidal.  Abstraction ability was 
noted to be "ok" and he calculated with difficulty.  Dull-
normal IQ was considered possible.  The diagnosis was "PTSD?"  
In late October 1993, the veteran stated that his new 
medication was working better.  He reported a nightmare and a 
flashback.  In November 1993, the examiner noted that there 
was no contraindication to the veteran using his medications 
and working as a dishwasher.  About one week later, the 
veteran reported that his medication was helping him in that 
he slept better at night and he felt agitated from time to 
time.    

The veteran's mother submitted a statement on behalf of the 
veteran in December 1993.  She described the veteran's 
nervous condition, with depression, as severe.  She thought 
that it was hard for the veteran to be steadily employed 
because of his mental disorder.  The veteran spent much of 
his time in his own room, and he had problems yelling at 
others.  When he became upset with his sisters, he threatened 
to kill them.  Airplanes flying overhead made him very 
nervous.  The veteran's mother stated that she was very glad 
that the veteran was able to get treatment from VA.  

VA outpatient treatment records dated in January 1994 show 
that the veteran reported being bothered by low-flying 
planes.  He stated that occasionally his mind went back to 
events from Vietnam and the encounter that he had with his 
nephew's father.  He tried to avoid conflict for fear that he 
would hurt someone.  Later that month, the veteran reported 
having sleeping problems.     

On VA psychiatric examination conducted in January 1994, it 
was reported that the veteran was a combat medic during 
service who was exposed to individuals with serious wounds 
and extensive trauma to the body.  The veteran reported that 
he was currently employed as a dishwasher from January 1994.  
His post-service history included the killing of the father 
of his sister's nephew, but this was deemed to be in self-
defense.  He complained of insomnia, nightmares and intrusive 
memories of Vietnam, and fatigue.  He also said that his 
spirits were down, that he felt tense and nervous at times, 
that he had trouble controlling his temper, and that airplane 
noise upset him.  His speech was coherent and relevant; there 
was no evidence of thought disorder, hallucination, or 
delusion.  Affect was appropriate, mood was slightly 
depressed, and he had no phobias, but was uncomfortable with 
airplane noise.  He abstracted proverbs well, was oriented 
x3; there were no deficits in recent or remote memory, but 
there was some preoccupation and lack of concentration noted.  
Insight and judgment were fairly good.  The impression was 
dysthymia, mild PTSD of delayed onset, and personality 
disorder with explosive features.  His stressors were 
identified as mild/moderate, and consisting mainly of marital 
friction, but also including his hearing loss, and 
nervousness.  The examiner further indicated that the 
veteran's major problems were his personality disorder and 
marital conflicts, and giving him the benefit of doubt, he 
also had mild PTSD, but that his in-service stressors were 
not very "outstanding."  His global assessment of 
functioning (GAF) score was 70, but it was reported that it 
could go as low as 65 during the course of the year.

VA outpatient treatment records dated in February 1994 
indicate that the veteran was working in the dishwashing 
department of a local restaurant.  He stated that medication 
helped him to sleep.  He occasionally awakened from 
nightmares of incidents that occurred in Vietnam.  He tried 
to avoid conflicts because he did not want to hurt anyone.  

VA outpatient treatment records dated in March 1994 show that 
the veteran reported frequent irritation with his wife.  He 
complained of seeing imagery from Vietnam when he became 
upset.  Later that month, the veteran stated that medication 
seemed to be helping.  He reported being bothered by loud 
noises and airplane sounds.  In April 1994, the veteran 
reported feeling "a little depressed."  

By April 1994 rating action, service connection was granted 
for PTSD and assigned a 10 percent evaluation, effective 
September 24, 1993.

VA outpatient treatment records dated in May 1994 indicate 
that the veteran was doing about the same.  He stated that he 
was sleeping better with medication.  Certain medication 
helped him at work, though it made him somewhat sleepy at 
times.  He thought that his memory was not good when he took 
the medication. 

VA outpatient treatment records dated in July 1994 show that 
the veteran was working at 2 jobs.  The veteran described 
himself as doing "pretty good."  In September 1994, the 
veteran thought that medication was helping him and that 
things were going fairly well.  He tried to avoid situations 
that would upset him.  In October 1994, the veteran reported 
being under a lot of stress at work.   

VA outpatient treatment records reflect that on treatment in 
January 1995, it was noted that the veteran was having 
employment difficulty, in part, because medication prescribed 
for psychiatric disability made him drowsy.

At his February 1995 personal hearing, the veteran testified 
that he was receiving regular treatment for his PTSD, 
including counseling and medication.  He said that he had had 
employment difficulties in the past, and that his current 
employment was in jeopardy because of concerns by his 
employer that the medication prescribed for his PTSD made him 
drowsy and sleepy.  He further testified that his friends 
consisted mainly of Vietnam veterans, and that he socialized 
and went to bars with them.  He said that medication helped 
limit his nightmares about Vietnam, but that he still had 
flashbacks, triggered in part by jet noise.  He described an 
incident in which he killed his sister's nephew's father, 
which was deemed a justifiable homicide.

By March 1995 hearing officer decision, the evaluation for 
PTSD was increased to 30 percent, effective September 24, 
1993.

A VA hospitalization summary report of treatment from 
February to March 1995 reveals that the veteran was admitted 
with complaints of feeling down, difficulty with 
concentration, being irritable, and having sleep difficulty, 
with nightmares.  He reported no change in appetite or weight 
loss; he had no anhedonia, but had fleeting suicidal thoughts 
and occasionally felt like hurting others.  He also reported 
intrusive thoughts and memories related "to the death of his 
father and his nephew in the 1970's," and flashbacks of 
combat.  At the time of admission, he was well-dressed and 
groomed, quiet and soft-spoken, answering questions with long 
latencies.  His mood was chronically depressed and 
constricted, and he had some difficulty with sleep.  His 
speech was coherent, goal directed, without looseness of 
association and no evidence of psychotic symptoms, and higher 
cortical functions were intact.  He was discharged in stable 
and improved emotional status, and dysthymia was diagnosed.

A memorandum from his former place of employment received by 
the RO in March 1995 reveals that the veteran was dismissed 
because he had reported that he could no longer drive a 
vehicle, which was an essential part of his duties, and was 
often drowsy at work and found asleep on one occasion.

By May 1995 RO rating action, a temporary total evaluation 
was assigned for PTSD, effective from February 6 through 
March 31, 1995.

VA outpatient treatment records dated in May 1995 show that 
the veteran complained of problems getting along with 
employees at his other jobs.  It was noted that he had been 
out of work since March.  He reported feeling very stressed 
and feeling the need to get away from people.  He thought 
that his medication helped.   

A June 1995 arbitrator's decision pertaining to unemployment 
benefits reveals that the veteran had been employed as a 
janitorial supervisor, with duties including driving clients.  
It further reveals that he was dismissed from his employment 
because of erratic driving, angry outbursts, and sleeping on 
the job because of medication prescribed to control his PTSD.

In a July 1995 letter, the veteran's spouse reported that she 
and the veteran were married in December 1992, and separated 
in August 1993.  She said that he had essentially alienated 
his entire family and friends because of aggressive and 
unusual behavior, including placing a 22 caliber pistol in 
his sister's mouth during the course of an argument, 
physically beating another sister, and strange behavior upon 
hearing airplane noise.  She also said that he was insecure, 
was not affectionate, and constantly wanted to be alone.  She 
opined that his PTSD has caused suicidal and homicidal 
ideations, sleep difficulty, and employment difficulties.

A VA hospitalization summary report of treatment in August 
1995 reveals that the veteran was admitted following an 
attempted suicide by drug overdose.  He indicated that he was 
only trying to seek relief from thoughts about Vietnam, 
rather than to try to kill himself.  It was noted that he had 
had a history of PTSD since his tour of duty in Vietnam.  He 
currently had marital discord, and had physically abused his 
wife 5 days earlier, stating that she started beating him and 
"he visualized her as a Vietnamese Cong."  His wife 
reported that his symptoms had been worsening, and that 
flashbacks occurred when he became agitated.  Reported 
symptoms included early morning awakening, and decreased 
appetite, but it was indicated that he still enjoyed church 
activities.  At the time of admission, he was slightly 
disheveled, but in no apparent distress.  His speech was slow 
and coherent, and his mood was somewhat depressed, with some 
agitation.  His affect was mood congruent, restricted and 
appropriate.  Psychomotor activity was retarded; there was no 
looseness of association, flight of ideas, tangentiality or 
circumstantiality.  Thought content was reported as 
"plus/minus to suicidal ideation."  He was not homicidal, 
and there were no auditory or visual hallucinations, or 
delusions.  He was alert and oriented times 4; some problems 
were noted with his long term memory and attention and 
concentration.  At the time of discharge, he did not have any 
suicidal or homicidal ideation.  The impression was substance 
abuse, and history of PTSD and of depression, and his GAF 
score was reported as 40/50.

VA outpatient treatment records dated in November 1995 show 
that the veteran was unemployed.  He stated that he was 
afraid to go back to work because of the "aggravation" that 
he felt on the job.  

The veteran was hospitalized for one day in November 1995 for 
evaluation of depression and suicidal ideation.  By report, 
the veteran was experiencing "flashbacks of 'Nam."  The 
discharge diagnosis was PTSD.  

A functional capacity assessment dated in November 1995 
indicates that the veteran retained adequate concentration, 
but might have problems with regular work attendance.  He had 
some suicidal gesturing.  It was noted that the veteran was 
able to drive, read and care for his rental property.  The 
opinion was that the veteran might have some problems 
socially and reacting to stress.  

On VA psychiatric examination in December 1995, the veteran 
reported that he had been unemployed since March of that 
year, claiming that he became aggressive on the job, and 
could not stand anyone giving him orders.  He was wearing 
dark clothes, and dark glasses, which he did not remove 
throughout the course of the interview, and a baseball cap 
with insignias from Vietnam.  He was also wearing multiple 
"dog tags."  He walked with the help of a cane, and spoke 
with a monotone voice.  He spoke only when spoken to, with 
minimal spontaneous speech; mood was depressed, affect was 
blunted, and there was no evidence of auditory or visual 
hallucination, or psychosis.  Cognition was fairly intact for 
orientation and memory, and he denied suicidal or homicidal 
ideation.  The impression was moderate, chronic PTSD, of 
delayed onset.

A VA hospitalization summary report of treatment in February 
1996 reveals that the veteran was admitted voluntarily from 
outpatient treatment, with complaints of waking up in the 
middle of the night, and occasionally playing with unloaded 
weapons in the course of thinking of Vietnam, and with fear 
of hurting himself or others.  It was noted that he had 
recently pulled a gun on stranger in the course of a 
confrontation, but could not find his ammunition in order to 
shoot.  He stated that he would have killed the man had he 
found the bullets.  He also complained of flashbacks, a 
positive startle response, an inability to form meaningful 
relationships, increased anxiety, poor concentration, and 
decreased sleep.  He described avoidance behavior and 
indicated that he woke up often crying in the middle of the 
night.  He denied current suicidal or homicidal ideation, 
euphoria or racing thoughts, and anhedonia, and reported a 2-
week history of decreased appetite.  He did not have any 
auditory or visual hallucinations, or delusions, and reported 
recently using marijuana and alcohol, which he said made him 
feel worse.  On mental status examination, he was alert and 
oriented times 4, was in no apparent distress, and was well 
groomed.  He was cooperative; mood was depressed and affected 
was blunted, almost suspicious.  Some problem was noted with 
remote memory, and with addition and subtraction.  His speech 
rate and amount were decreased, and it was monotone.  He had 
no flight of ideas, looseness of associations, delusion, 
auditory or visual hallucination, and thought content was 
normal.  At the time of discharge, he indicated that he was 
not ready to leave, but it was indicated he had been 
"zipping around the ward all last week and doing just 
fine."  The impression, in pertinent part, was PTSD, and 
anti-social personality disorder, and his GAF score was 50.

A functional capacity assessment dated in February 1996 
indicates that the veteran was able to understand, remember 
and follow simple 1-2 step tasks but not detailed ones.  The 
opinion was that the veteran could work a flexible schedule 
utilizing all customary breaks and rest periods.  He should 
limit contact with co-workers to casual meetings.  He would 
be unable to work in crowded, noisy or hot conditions because 
PTSD might be triggered.  No contact with the public and 
minimal contact with peers were recommended.  He was able to 
accept corrections if they were offered in a quiet, 
supportive manner.  

By April 1996 RO rating action, the evaluation for PTSD was 
increased to 
50 percent, effective in April 1995.

In a May 1996 decision, it was determined by an official at 
the Social Security Administration (SSA) that the veteran was 
totally disabled because of the combination of PTSD, 
arthritic pain of the upper and lower extremities, ongoing 
depression, and history of substance abuse, deemed to be 
severe according to SSA standards.  The SSA's disability 
determination and transmittal sheet dated in June 1996 shows 
that the veteran's disability began in March 1995.  The 
primary diagnosis was PTSD, and the secondary diagnosis was 
arthritis.  

VA outpatient treatment records dated in July 1996 show that 
the veteran reported that his attention span was not very 
good, and he was having difficulty with his school courses.  
In August 1996, the veteran complained of a few sleepless 
nights and some problems with depression.  He stated that he 
was doing better in school.  He thought that medication for 
depression helped him.  In September 1996, he reported that 
the medication helped his depression.  School was said to be 
going well.  Coping seemed to be better.  In November 1996, 
the veteran complained of some sleep problems.  The 
assessment was PTSD with depression and anxiety.  

VA outpatient treatment records dated in December 1996 show 
that the veteran continued to pursue higher education under 
the vocational rehabilitation program.  The veteran reported 
that it was going well, except for mathematics.  His mood had 
been depressed during the Thanksgiving holiday.  The 
assessment was PTSD with depression.  In January 1997, 
sleeping was still sporadic even with medication.  In 
February 1997, the veteran reported that he was just "hanging 
on by a thread" at school, and he thought that it was 
beginning to take a toll on him mentally.  The assessment was 
PTSD.   

The veteran was afforded a VA psychiatric examination in 
February 1997.  The veteran was a full time student at a 
community college.  He admitted to having some problems 
focusing and doing his work.  The veteran was divorced and 
living alone.  His current symptoms were reported as 
insomnia, nightmares, depression and crying spells.  His 
overall condition remained unchanged.  Mental status 
examination showed that the veteran's mood was depressed, and 
his affect was blunted.  He spoke only when spoken to.  There 
was no evidence of psychosis, hallucinations or delusions.  
Cognition was intact.  The veteran denied being suicidal or 
homicidal.  The impression was PTSD.  The GAF score was 70.  
The examiner included an opinion that the veteran's current 
symptoms were not severe enough to prevent him from working.   

VA outpatient treatment records dated in March 1997 show that 
the veteran reported that his mood difficulties continued.  
He had to drop a school course.  He was feeling depressed and 
had difficulty concentrating.  In June 1997, the veteran 
stated that he had a few restless nights with sleep problems.  
He continued to have some conflicts with family members.   In 
July 1997, the veteran complained of "bad periods" of 
depression and problems with concentration.  The veteran 
thought that he would not be able to handle "a regular job" 
because of problems in dealing with people.  The veteran was 
noted to be back in school in October 1997.  His sleep was 
still disturbed.  In November 1997, the veteran reported 
feeling stressed because of an air show (he lived close to an 
airport).  His sleep was disturbed.  He continued in school.  
VA records from the veteran's vocational rehabilitation file 
dated in December 1997 indicate that the veteran needed 
attention to his depression because it was interfering with 
his schooling.  

VA outpatient treatment records dated in January 1998 
indicated that the veteran did poorly in school during the 
last term, and he felt that he would not be able to continue 
with school.  The veteran felt discouraged and he did not 
think he had enough stamina.  Later that month, it was noted 
that he was dropped by school.  

The veteran was afforded a VA psychiatric examination in May 
1998.  On mental status examination, the veteran appeared 
neat, pleasant, and cooperative.  He stated that he was 
depressed.  His affect was congruent, restricted and 
depressed.  His speech was slowed and monotone.  Thought 
content and thought processes were without abnormalities.  He 
was alert and fully oriented.  Some memory abnormalities were 
manifested on testing.  The examiner did not find that any 
other psychological testing was needed.  The veteran stated 
that he had worsening memory and depression, which the 
examiner attributed to be more likely to substance abuse than 
PTSD.  The Axis I diagnoses were substance-induced mood 
disorder, alcohol dependence, substance-induced sleep 
disorder, alcohol subtype insomnia, subtype with onset during 
intoxication and with onset during withdrawal, and PTSD.  The 
GAF score from PTSD was 70; from the substance-induced 
disorder, 55.  

In June 1998, VA outpatient treatment records show that the 
veteran was emotionally alienated and isolated.  The 
assessment was PTSD with depression.  VA outpatient treatment 
records dated in August 1998 show that the veteran had 
problems with intrusive thoughts about Vietnam.  He was 
chronically depressed.  He remained emotionally isolated due 
to the severity of symptoms of PTSD.  An August 1998 report 
of contact indicated that the veteran was to be discontinued 
from the vocational rehabilitation program because he felt 
that his memory problems affected his ability to pursue 
training.  

VA outpatient treatment records dated in February 1999 show 
that the veteran continued to have chronic PTSD symptoms and 
chronic depression that were largely nonresponsive to 
medication and psychotherapy.  The veteran continued to have 
chronic difficulty dealing with the stresses of life and work 
that rendered him a vocational outcast.  In April 1999, the 
veteran reported frequent feelings of depression.  

VA outpatient treatment records dated in June 1999 show that 
the veteran reported that he had been sober following his 
doctor's advice some time ago.  The assessment was that the 
veteran continued to have PTSD symptoms though he abstained 
from alcohol.  

The veteran testified at a hearing at the RO in July 1999.  
The veteran testified that he still experienced problems with 
depression, his social life and his ability to work.  He 
stated that the last time he worked was in 1995.  Hearing 
transcript (T.) 3.  The veteran noted that the still received 
SSA benefits based on major depression, arthritis, and 
bursitis.      

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Separate diagnostic codes 
identify the various disabilities.

The VA Schedule of Ratings for Mental Disorders, was amended 
and re-designated as 38 C.F.R. § 4.130, effective November 7, 
1996.  61 Fed. Reg. 52,695-702 (1996).  Before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The criteria for evaluation of PTSD prior to the amendment 
were a part of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation may be assigned where it 
is demonstrated that the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating is assigned where the veteran's ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 30 
percent rating is provided where there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).

Under the new regulations, a 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  A 70 percent evaluation is assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
provided where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The Court has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Marcoux v. Brown, 10 
Vet. App. 3 (1996).  

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, an opinion of the VA General Counsel has held that:  

(1) the Board should determine whether the 
intervening change is more favorable to the 
veteran;

(2) if the amendment is more favorable, the 
Board should apply that provision to rate the 
disability for periods from and after the effective 
date of the regulatory change; and

(3) the Board should apply the prior 
regulation to rate the veteran's disability for 
periods preceding the effective date of the 
regulatory change.

VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 C.F.R. § 19.5 (1999).  

A GAF score of 50 is defined as "Serious symptoms (e.g., 
suicidal ideation. severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The Court has also held that global assessment of 
functioning scores between 55 and 60 indicate only "moderate 
difficulty in social, occupational, or school functioning."  
See Carpenter v. Brown, 
8 Vet. App. 243 (1995).  

Analysis

Rating from September 24, 1993, through February 5, 1995

Since the effective date for the revised diagnostic criteria 
is November 7, 1996, the Board will consider the rating for 
PTSD for the period from September 24, 1993, through February 
5, 1995, under the criteria that were in effect prior to that 
time.  VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  

Per the old criteria, the 30 percent evaluation contemplates 
a definite (more than moderate but less than rather large) 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people, and there is reduced 
efficiency and reliability, flexibility and initiative due to 
psychiatric symptoms so as to produce definite industrial 
impairment.  The Board has carefully considered the 50 
percent and greater criteria under the old mental disorders 
regulations.  However, the preponderance of the competent and 
probative evidence in this case is against assignment of 
greater than a 30 percent evaluation the veteran's PTSD from 
September 24, 1993, through February 5, 1995.

With respect to the pre-November 7, 1996, schedular criteria 
for PTSD, the record fails to establish that the veteran's 
ability to foster or maintain effective or favorable 
relationships with people was considerably impaired or that 
by reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment to warrant the 
assignment of a 50 percent evaluation, or of severe or total 
industrial impairment to warrant a 
70 or 100 percent evaluation during this period.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In this case, the treatment records from 1993 show that the 
veteran was working, and he generally reported that his 
medication was helping his symptoms.  His various symptoms 
included easy irritation, sleep difficulties, depression and 
nervousness from airplane noise.  

The Board notes that the veteran's mother submitted a 
statement on his behalf in which she characterized his mental 
problems as "severe."  As a lay person, the veteran's mother 
is competent to testify as to her observations of the 
veteran's behavior.  Where the determinative issue involves a 
question of medical expertise, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran's 
mother currently possesses a recognized degree of medical 
knowledge that would render her opinions on medical diagnoses 
or the effects or degree of severity of the service-connected 
disability competent.  

During the period in question, the veteran was afforded a VA 
psychiatric examination in January 1994.  The examiner 
documented in detail the veteran's complaints and symptoms.  
Significantly, the characterization of the veteran's 
disability assigned by a competent medical professional is 
consistent in showing that his resulting social and 
industrial impairment in no more than moderate.  In January 
1994, the examiner opined the veteran's PTSD was mild and 
produced a GAF score of 65-70.  As noted above, GAF scores 
between 55 and 60 indicate only "moderate difficulty in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 243 (1995).  Thus, the veteran's higher 
score indicates less impairment.  Such a score clearly does 
not meet the threshold of more than moderate disability, but 
rather more closely supports the conclusion that the 
veteran's PTSD symptomatology warrants assignment of no more 
than a 30 percent evaluation.  In sum, the preponderance of 
the competent and probative medical evidence in the claims 
file shows no more than moderate disability from PTSD for 
this period.

Current Rating

With regard to the rating for PTSD from April 1, 1995, the 
Board will consider both the old and the new mental disorders 
regulations, whichever is more favorable to the veteran.  VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

A review of the medical records from April 1, 1995, shows 
that the veteran had deficiencies in many areas, including 
work, school, family relations and mood.  A June 1995 report 
regarding the veteran's former employment indicates that the 
veteran's angry outbursts and sleeping on the job because of 
medication prescribed for PTSD led to the veteran's 
termination.  Following the loss of his job, the veteran 
attempted to attend a community college.  By 1998, the 
veteran no longer attended school, and he attributed this to 
the effects of his mental disability.  Additionally, the 
veteran divorced his spouse, and other records indicate that 
he had conflicts with other family members.  The veteran's 
mother and his ex-wife indicated that he made violent threats 
against his sisters when he became upset with them.  

In reviewing the medical reports concerning the effects of 
the veteran's PTSD, including those mentioned above, there is 
evidence for and against the claim.  Against the veteran's 
claim are the reports that provide GAF scores higher than 50 
and which attribute not more than moderate disability to the 
PTSD and significant impairment as a result of nonservice-
connected substance abuse.  38 C.F.R. § 4.14 (1999) (the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation...is to be avoided).  

There is also evidence in favor of the veteran's claim for a 
current rating in excess of 50 percent for PTSD.  There are 
the regular medical treatment records following the veteran's 
March 1995 hospitalization that refer to increasing symptoms 
and impressions solely related to PTSD.  These records 
parallel the veteran's decline in social and industrial 
abilities.  By June 1998, the treatment records continue to 
document the veteran's emotional alienation and isolation.  
The examiner found that this virtual isolation in the 
community was due to his PTSD. 

The Board finds that rating the impairment from the veteran's 
PTSD under the criteria prior to November 7, 1996, is more 
favorable to him.  VA O.G.C. Prec. Op. No. 3-2000 (April 10, 
2000).  Under the "old" criteria governing the rating of 
psychiatric disability (prior to November 7, 1996), a 100 
percent rating is assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411 (1996).  In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), the Court held that the criteria in 
DC 9411 for a 100 percent rating "are each independent bases 
for granting a 100% rating."  Thus, a medical opinion 
regarding the veteran's being emotionally isolated due to the 
severity of symptoms of PTSD provides a basis for a 100 
percent rating under DC 9411.  

With the evidence in relative equipoise pertinent to the 
degree of disability, reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (1999).  The Board finds 
that the evidence for and against the veteran's claim as to 
the degree of disability from PTSD is approximately balanced.  
Accordingly, a 100 percent rating is assigned under DC 9411 
prior to the November 7, 1996 revision.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
for the period from September 24, 1993, through February 5, 
1995, is denied.  

Entitlement to a 100 percent rating for PTSD is granted from 
April 1, 1995, subject to the regulations governing the 
payment of monetary benefits.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


- 21 -


